Citation Nr: 9909660	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-42 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 due to 
additional disability resulting from VA medical and surgical 
treatment (§ 1151 benefits).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1952 and from November 1953 to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

It has not been objectively shown that additional disability 
was incurred as a result of the VA medical and surgical 
treatment that the veteran received in October and November 
1994.


CONCLUSION OF LAW

The claim of entitlement to § 1151 benefits is not plausible 
as it lacks legal merit or entitlement under the law.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has said that VA's statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The use of the term "well-grounded" is confined to an 
evidentiary context in the field of veterans' benefits and, 
accordingly, where the law and not the evidence is 
dispositive of a case, a claim for VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  In such cases, the application of the "not well-
grounded" phrase would be legally imprecise, if not 
incorrect.  See, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran's contentions:

The veteran contends that he incurred additional disability 
to his right upper extremity in the form of pain, stiffness 
and inability to straighten the arm as the result of VA 
medical treatment and surgery that he received in October and 
November 1994 and that, consequently, he is entitled to 
§ 1151 benefits.

The applicable law and regulations:

The record shows that the veteran filed his claim for § 1151 
benefits in February 1996.  At that time, § 1151 of Title 38 
provided, in its pertinent part, for compensation in all 
cases where a veteran had suffered additional disability due 
to the aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, as long as 
there were no willful misconduct on the part of the veteran.  
See, 38 U.S.C.A. § 1151 (West 1991).

The regulation that implemented the above law, i.e., 
38 C.F.R. § 3.358, required, as of February 1996, an 
additional element of fault or negligence on the part of VA 
but it is noted that that regulation was invalidated by the 
Court (which was then called the U.S. Court of Veterans 
Appeals) in 1991 on the grounds that, in adding the element 
of fault or negligence, VA had not properly implemented 
§ 1151.  See, in this regard, Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  Subsequent appeals to higher courts, 
including the Supreme Court, were thereafter affirmed.  See, 
in this regard, Gardner v. Brown, 5 F.3d 1456 (Fed.Cir. 
1993), and Brown v. Gardner, 115 S.Ct. 552 (1994).  On March 
16, 1995, § 3.358  was amended to conform to the Supreme 
Court's decision.

In September 1996, VA amended § 1151 to specifically add the 
element of fault or negligence.  The amendment, which was 
made effective in October 1997, now requires every claimant 
to furnish evidence that the proximate cause of the 
disability was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or due to an event not 
reasonably foreseeable.  See the current (amended) version of 
this statute at 38 U.S.C.A. § 1151(a) (West 1991 & Supp. 
1998).  This amended version of § 1151 certainly places a 
higher onus on every claimant to prove that he or she is 
entitled to the benefit sought.  However, due to the fact 
that, in the present case, the veteran's claim was filed 
prior to the effective date of the 1996 amendment, that is, 
prior to October 1997, the present matter must be adjudicated 
under the prior law and regulations as interpreted by the 
Supreme Court in Gardner.  Although the elimination of the 
negligence/fault requirement would make the veteran's claim 
easier to prove, he has yet to meet the initial burden of 
establishing a disability resulting from the acts of VA.

The VA regulation that implements the provisions of § 1151 
also was amended in 1996, after the veteran had filed his 
claim for § 1151 benefits.  However, the Board notes that 
these amendments, which were made effective in May 1996, were 
essentially cosmetic in nature, as they did not alter the 
substance of the regulation.  (They essentially consisted of 
substituting the words "beneficiaries" and "claimants" by 
the word "veterans" and adding an authority citation.  See, 
in this regard, the "effective date note" immediately 
following the 1996 version of 38 C.F.R. § 3.358.)  
Consequently, the Board sees no harm to the veteran in citing 
the most recent (1998) version of 38 C.F.R. § 3.358 (which 
contains the most recent (1996) amendment) in the present 
case.

The VA regulation implementing 38 U.S.C.A. § 1151 provides 
that, where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358(a) (1998).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  38 C.F.R. § 3.358(b)(1) (1998).  As applied to 
medical or surgical treatment, the physical condition prior 
to the disease or injury will be the condition which the 
specific medical or surgical treatment was designed to 
relieve.  38 C.F.R. § 3.358(b)(1)(ii) (1998).

In determining whether the disease, injury, death or 
aggravation was actually the result of VA training, 
hospitalization, medical or surgical treatment, or 
examination, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1998).  Also, the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training, hospitalization, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.358(c)(2) 
(1998).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3) (1998).  When the 
proximate cause of the injury suffered was the veteran's 
willful misconduct or failure to follow instructions, it will 
bar him (or her) from receipt of compensation hereunder 
except The record shows that the veteran, who is only service-
connected for chronic schizophrenic reaction and history of 
peptic and duodenal ulcer, was seen at the Gainesville, 
Florida, VA Medical Center (VAMC) in October 1994 with 
complaints of a "chipped" right elbow secondary to a fall 
from a ladder while hanging wall paper the night before.

According to a VA outpatient medical record reflecting an 
October 1994 orthopedic consultation at the above VAMC, the 
veteran complained of a right elbow fracture that was 
diagnosed at an "outside" (private) emergency room 
("E.R.") facility and treated with a posterior splint.  On 
examination, the right shoulder was painful when still and 
with passive and active range of motion, but it was minimally 
tender to palpation.  X-Rays reportedly revealed a comminuted 
intra-articular capitellar fracture with minimal displacement 
of fragments.  The impression was listed as a comminuted 
intra-articular capitellar fracture and the veteran was 
provided with a posterior splint and sling and advised to 
return for further consultation in a week.

A VA outpatient medical record presumably produced on or 
around the same date when the two above medical records were 
produced confirms the above impression of a displaced 
capitellar fracture, per CT scan.  A similar impression was 
listed in a VA outpatient medical record that was produced 
six days later, still in October 1994, when it was also noted 
that the treating physician had felt that the veteran should 
be treated with early mobilization and that the veteran 
understood that he might require surgery at a later date.  
This October 1994 VA medical record also reveals that the 
right elbow's range of motion was from 35 to 110 degrees.

A November 1994 VA outpatient medical record reveals ranges 
of motion from 30 to 110 degrees, with 90 and 40 degrees of 
pronation and supination, respectively, and the subscribing 
physician's comment to the effect that, "[d]ue to [the] loss 
of motion and displacement of fragment, we feel [that the 
veteran] would benefit from arthrotomy fragment excision ... 
."  The arthrotomy of the right elbow with excision of 
fracture fragments was thereafter conducted several days 
later, with no complications noted, as per a VA Form 10-1000a 
and progress note both dated in November 1994.

The report of VA X-Rays obtained in March 1995 reveals the 
following objective findings and impression:

Various views of the right upper arm show 
the pathology in the elbow.  That 
pathology consisted of a fracture of the 
lateral epicondyle as demonstrated back 
in 11/94, with anterior displacement of 
the fractured fragment, and it was 
comminuted.  Either that fractured 
fragment is being resorbed or it has been 
removed, because there is significant 
less bone in the area of the lateral 
epicondyle now than back in November.  I 
do not have hx to indicate whether he has 
had surgery or not, but if not, the 
primary fractured fragment of the lateral 
epicondyle is partially resorbed.  The 
humerus is showing changes of osteopenia, 
and the right shoulder looks okay.  ...

Impression: 

1.  Previous comminuted fracture 
involving the lateral epicondyle of the 
right elbow.

2.  Todays [sic] films show a good deal 
of soft tissue swelling around the elbow 
and either resorption or previous 
resection of the primary fragment of this 
fracture.

3.  [On f]urther review, apparently, the 
fracture was acute in 10/94, and there 
was an abrupt change in 11/94 which 
suggests to me that there was a surgical 
resection of the fracture fragment.

Pursuant to the veteran's February 1996 filing of his claim 
for § 1151 benefits, the veteran was afforded a VA "joints" 
examination in April 1996.  According to the report of this 
medical examination, the veteran complained of pain and 
considerable loss of motion in the right elbow since the 
events of 1994.  On examination, there were 105 degrees of 
flexion, 45 degrees of extension, full pronation of the 
forearm and 70 degrees of supination.  X-Rays (the report of 
which is of record and confirms these findings) showed a 
deformity of the capitellum, presumably due to trauma, what 
appeared to be a missing bone and an irregularity of the 
articular surface and the lateral humeral epicondylar region.  
The diagnosis was listed as partial ankylosis of the right 
elbow secondary to a fractured capitellum.

The record further shows that the veteran testified at an 
April 1997 RO hearing, at which time he essentially restated 
the above contentions and was advised by the hearing officer 
that another medical  examination would be scheduled, in 
order to obtain an answer to the specific question of whether 
additional disability was in fact incurred secondary to the 
VA medical and surgical treatment of October and November 
1994.  Accordingly, a new set of X-Rays was obtained, in May 
1997, and another medical examination was conducted, in 
September 1997, and the reports reflecting both the latest X-
Rays and examination are of record.
 
According to the report of the VA X-Rays of May 1997, there 
was some deformity of the distal humerus laterally, 
consistent with residuals from old trauma, irregularity of 
the articulating surface of the distal humerus, laterally, a 
separate osseous density adjacent to the radial aspect of the 
radial head, consistent with an old fracture fragment, and a 
tiny osseous density at the medial aspect of the elbow joint.  
No recent fractures were identified and the joint space 
appeared fairly well maintained.  The impression was listed 
as posttraumatic changes involving the distal right humerus, 
laterally, as discussed in the body of the report.

According to the report of the September 1997 VA medical 
examination, the veteran said that he had three 
osteocartilagenous fragments removed from his right elbow in 
November 1994, that, postoperatively, he had had difficulty 
regaining the motion about his right elbow despite vigorous 
physical therapy and that he last saw a physician at the 
Gainesville VAMC two years earlier at which time he was 
advised that no further surgery would do any good and that he 
could continue his physical therapy at home.  Currently, he 
complained of stiffness in the right elbow and some tingling 
in the tips of all the fingers of the right hand.  He had no 
complaints of pain or swelling about his right elbow.

The above report further reveals that, on examination, there 
was no localized tenderness about the elbow and no evidence 
of any swelling about the joint.  The range of motion about 
the right elbow was from 38 degrees of extension to 89 
degrees of flexion, with 90 and 80 degrees of pronation and 
supination, respectively.  The grip in the right hand was 
normal and the reflexes, sensation and circulation were 
intact throughout his right upper extremity.  X-Rays 
reportedly revealed that the articulating portion of the 
capitellum had been excised and that the remaining capitellum 
was irregular and there appeared to be an old, healed 
fracture of the radial head with some mild irregularity of 
the lateral aspect of the radial head.  The diagnosis was 
listed a status post operative old healed fracture, right 
capitellum, with residual stiffness, and the following 
"comment" was added, as an answer to the specific question 
posed to the examiner by the RO:

This patient obviously suffered a 
fracture involving the articulating 
surface of the capitellum which left him 
with three loose fragments within this 
joint.  This fracture destined him to 
have marked limitation of motion about 
the elbow and this would have been even 
worse than it is now had the three loose 
fragments not been surgically removed at 
the Gainesville VA Medical Center.  The 
surgery at that institution was performed 
in order to preserve as much motion about 
the elbow as possible.  To repeat, the 
present stiffness in the patient's elbow 
was predestined by the nature of the 
fracture and not by the surgery.  The 
surgery was performed in order to lessen 
the ultimate stiffness about this joint.  

Analysis:

The Board finds that none of the criteria for a grant of 
§ 1151 benefits has been met, as it has not been shown that 
the veteran suffered additional disability of his right arm 
due to the medical and surgical treatment provided by VA in 
October and November 1994.  As shown above, the comminuted 
fracture that the veteran suffered in October 1994 
predestined him to have marked limitation of motion and 
stiffness and the medical treatment and surgery that he 
received in October and November 1994 were all administered 
in order to lessen the inevitable impact of the injury and, 
as noted by the above VA physician, "in order to preserve as 
much motion about the elbow as possible."  It is clear, 
then, that the veteran has failed to demonstrate that 
additional disability was incurred as a result of the VA 
medical treatment and surgery of October and November 1994, 
as the competent evidence of record only reveals the 
opposite, i.e., that the 1994 VA medical treatment and 
surgery improved the veteran's right elbow condition by 
lessening, to the extent possible, the adverse impact that 
was caused by the fracture of October 1994.

In view of the above, the Board concludes that the claim of 
entitlement to § 1151 benefits is not plausible, as it lacks 
legal merit or entitlement under the law.  The veteran's 
failure to submit a plausible claim translates into a lack of 
a duty to further assist him and also means that the Board 
has not acquired jurisdiction over the claim, which must be 
denied.  See, Ramey, at 46.

Finally, the Board notes that the veteran has not reported 
that any competent evidence exists that, if obtained, would 
establish a plausible claim for § 1151 benefits.  Under these 
circumstances, VA has no further duty to assist him, as per 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of said claim.  See, Epps and Robinette.


ORDER

The claim of entitlement to § 1151 benefits is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


